DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 uses the letters “a” and “b”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heritage et al. (US Pat. 2,697,701) in view of North (US 2011/0100359).
Considering Claims 1 and 3:  Heritage et al. teaches a process for isolating lignin/water insoluble components from a biomass in water soluble form comprising pretreating the biomass with an alkaline/basic sodium hydroxide solution to prepare a fractioned biomass, and separating the biomass mass to a separation step to separate a first liquid fraction and a first fractioned biomass (5:73-6:41); repeating the pretreatment step (Example 1), which would entail separating a second liquid fraction and a second fractioned biomass fraction and provides a residue where the non-cellulose polysaccharides are removed/a biomass substantially devoid of hemicellulose and sugars (5:73-6:41); subjecting the fractioned biomass to a sodium hypochlorite treatment/oxidation at a pH above 7 (6:45-7:15); and separating the liquid fraction comprising lignin/the water insoluble component from the fractioned biomass comprising cellulose that is substantially devoid of lignin, hemicellulose an sugars (8:77-9:13, Fig. 2).  
	Heritage et al. does not teach applying shear or high frequency pulses during the pretreatment to remove hemicellulose.  However, North teaches a hemicellulose removal step from 
	Heritage et al. does not teach applying compressive force during the separating step.  However, North teaches using a screw press/compressive force to remove the liquid phase from the biomass (¶0096).  It would have been obvious to a person having ordinary skill in the art at the time of invention to have applied compressive force during the separation, and the motivation to do so would have been, to provide superior separation of the liquid and solid fractions.  
Considering Claim 2:  Heritage et al. teaches a third step of treating the biomass fraction with an alkaline/basic solution of sodium hydroxide to form a water soluble fraction that is separated from the fraction biomass (Example 1). 
Considering Claim 4:  Heritage et al. teaches that the process can be performed at ambient temperature (5:79-81; 8:27-29).
Considering Claim 5:  Heritage et al. does not teach repeating the oxidation step on the fiber resulting from the first oxidation.  However, Heritage et al. teaches that the extractions can be repeated to ensure complete extraction (15:32-42).  It would have been obvious to a person having ordinary skill in the art at the time of invention to have repeated the oxidative extraction a second time, and combine the extract with the extract of the previous step, and the motivation to do so would have been, to ensure complete lignin extraction from the fiber.
Considering Claim 6: Heritage et al. does not teach purifying the water insoluble component of a biomass in water soluble form with a membrane. However, North teaches separating hemicellulose sugars from the extractant liquid with a membrane (1(0093). It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the membrane of North to recover the hemicellulose sugars of Heritage et al., and the motivation to do so would have been, to recover hemicellulose sugars for further use.
Considering Claim 7:  North et al. teaches the frequency as being greater than 20,000 pules per second (¶0085).

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heritage et al. (US Pat. 2,697,701) in view of North (US 2011/0100359) as applied to claim 1 above, and further in view of Stigsson (US 2012/0000621).
Considering Claims 8-10:  Heritage et al. and North collectively teach the process of claim 1 as shown above.
	Heritage et al. does not teach forming a regenerated cellulose fiber from the cellulose.  However, Stigsson teaches forming rayon or cellophane from kraft pulp (¶0006).  Heritage et al. and Stigsson are analogous art as they are concerned with the same field of endeavor, namely cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have prepared rayon or cellophane from the cellulose of Heritage et al., and the motivation to do so would have been, as Stigsson suggests, they are conventional uses for the cellulose product (¶0006).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767